Exhibit NEWS RELEASE CONTACT: CONMED Corporation Robert Shallish Chief Financial Officer 315-624-3206 FD Investors:Brian Ritchie/Theresa Kelleher 212-850-5600 FOR RELEASE:7:00 AM (Eastern)April 23, CONMED Corporation Announces First Quarter 2009 Financial Results - Conference Call to be Held at 10:00 a.m. ET Today - Utica, New York, April 23, 2009 CONMED Corporation (Nasdaq: CNMD)today announced financial results for the first quarter of 2009. Sales for the first quarter ended March 31, 2009 were $164.1 million compared to $190.8 million in the same quarter of 2008.GAAP diluted earnings per share were $0.15 compared to $0.35 in the first quarter of 2008.Non-GAAP diluted earnings per share equaled $0.19 compared to non-GAAP diluted earnings per share of $0.40 in the 2008 first quarter. As discussed below under “Use of Non-GAAP Financial Measures,” the Company presents various non-GAAP financial measures in this release.Investors should consider non-GAAP measures in addition to, and not as a substitute for, or superior to, financial performance measures prepared in accordance with GAAP.Please refer to the attached reconciliation between GAAP and non-GAAP financial measures. “The Company’s first quarter financial results were affected by adverse foreign currency exchange rates and reduced capital equipment sales as a result of reduced capital spending and cash conservation by hospitals.Single-use device sales, which represent approximately 75 percent of our business, were relatively consistent with last year’s revenues in constant currency, leading us to conclude that surgical procedure volumes while not growing as expected, have remained stable even in the face of economic volatility.Although the extent of the hospital capital spending reduction in the first quarter was more extensive than we had previously forecasted, CONMED remains confident in the long-term prospects of our capital equipment business because these are product purchases that cannot be deferred for too long a period of time.Surgical video systems, powered instrument handpieces and electrosurgical generators are susceptible to wear and tear and they must be replaced in due course for the efficient conduct of surgery,” commented Mr. Joseph J. Corasanti, President and Chief Executive Officer. In response to the current economic environment, the Company has delayed hiring for certain open positions, reduced production where there is sufficient finished goods on hand, frozen the defined benefit pension plan for U.S. employees, and continued with the previously announced manufacturing restructuring.However, importantly, CONMED continues to adhere to and execute on its previously established R&D and sales and marketing plans, as the Company believes appropriate investments in these areas are critical in ensuring CONMED’s long-term success. International sales in the first quarter of 2009 were $72.9 million representing 44.4% of total sales.Unfavorable first quarter currency exchange rates caused sales to be reduced by $13.0 million compared to exchange rates in the first quarter of 2008. CONMED News Release Continued Page 2 of 8 April 23, 2009 Following is a summary of the Company’s sales by product line for the three months ended March 31, 2009 (in millions): Three Months Ended March 31, 2008 2009 Growth Constant Currency Growth (in millions) Arthroscopy Single-use $ 50.6 $ 46.2 -8.7 % 0.2 % Capital 25.2 17.7 -29.8 % -23.9 % 75.8 63.9 -15.7 % -7.8 % Powered Surgical Instruments Single-use 20.5 18.1 -11.7 % -0.2 % Capital 19.7 14.7 -25.4 % -17.2 % 40.2 32.8 -18.4 % -8.6 % Electrosurgery Single-use 18.7 17.0 -9.1 % -6.6 % Capital 8.0 5.4 -32.5 % -26.1 % 26.7 22.4 -16.1 % -12.5 % Endoscopic Technologies Single-use 12.5 12.0 -4.0 % 2.4 % Endosurgery Single-use and reposable 15.2 14.5 -4.6 % 1.5 % Patient Care Single-use 20.4 18.5 -9.3 % -7.7 % Total Single-use and reposable 137.9 126.3 -8.4 % -1.6 % Capital 52.9 37.8 -28.5 % -21.7 % $ 190.8 $ 164.1 -14.0 % -7.2 % Outlook Mr.
